Citation Nr: 9906943	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  96-35 921	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation for the 
death of the veteran under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.  He died on May [redacted], 1983.  The 
appellant is his widow.

By decision of December 1985, the Board of Veterans' Appeals 
(Board) held that service connection was not warranted for 
the cause of the veteran's death on a direct basis or on a 
secondary or proximate cause basis.  In a June 1990 decision, 
the Board declined to reopen the appeal for service 
connection for the cause of the veteran's death.  These 
decisions are final and the issue of entitlement to service 
connection for the cause of the veteran's death has not been 
reopened by the submission of new and material evidence.  
Therefore, evidence pertaining solely to the issue of service 
connection for the cause of the veteran's death on a direct 
or secondary basis will not be discussed herein.

The appellant has now perfected an appeal as to the issue of 
entitlement to dependency and indemnity compensation for the 
death of the veteran under the provisions of 38 U.S.C.A. 
§ 1151.  This basis for entitlement to dependency and 
indemnity compensation has not been previously addressed by 
the Board, and the issue will be adjudicated herein.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was hospitalized at a VA Medical Center from 
May 11, 1983, to May 21, 1983, for congestive heart failure. 

3.  The veteran died on May [redacted], 1983, following a 
cardiac arrest.

4.  The veteran's death following the May 1983 VA 
hospitalization was merely coincident with the VA treatment. 

5.  No causal relationship exists between the veteran's death 
and the VA hospitalization.


CONCLUSION OF LAW

Dependency and indemnity compensation for the cause of the 
veteran's death claimed to be a result of VA treatment is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that during a VA hospitalization for 
treatment of heart disease in May 1983, the veteran was 
exposed to a deadly virus, due to improper management of a 
quarantine situation on the same floor as her husband's 
hospital bed.  She asserts that on the day following his 
release from the hospital, he developed a fever of 
105 degrees, and died in an ambulance on his way to the 
emergency room.  She attributes the fever and his subsequent 
death to the virus she claims he was exposed to in the VA 
hospital and contends that he would have lived for many more 
years despite his heart disease if he had not caught the 
deadly virus.  She therefore asserts that she is entitled to 
dependency and indemnity compensation from the VA for the 
veteran's death.  

Additionally, the appellant argues that she deserves 
dependency and indemnity compensation as the widow of a 
veteran with an outstanding record of service to his country 
as an officer and pilot during World War II.  She also points 
out that through skill and bravery, in his capacity as a 
pilot, her husband was able to save at least three airplanes, 
which were more valuable in monetary worth than a grant of 
dependency and indemnity compensation to her would be.  She 
believes that she is more deserving of VA benefits based upon 
her husband's service to his country than drug addicts, 
alcoholics, and bums who are already in receipt of VA 
benefits.


Law and regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death.  

The threshold question to be addressed is whether the 
appellant has presented a well-grounded claim for entitlement 
to service connection for the cause of her husband's death.  
If she has not, her claim must fail and there is no further 
duty to assist her because additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  Likewise, the 
veteran's widow would receive benefits as if the cause of the 
veteran's death were service-connected. 

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. § 1151 for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

The appellant was furnished with the substance of the new 
regulation in a June 1997 Supplemental Statement of the Case.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability or death does not 
fall into one of the above-listed exceptions, the additional 
disability or death will be compensated as if service 
connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
§ 1151 claims, such as this appellant's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

The RO has evaluated the veteran's claim under the 1995 
version of the regulations only and has not performed an 
analysis utilizing the newer provisions or a comparison of 
the two as applied to the veteran's claim.  Under the 
subsequent holding of the General Counsel, the standards set 
forth in the 1995 regulations appear to be the appropriate 
standards under which this appeal should be reviewed and the 
Board will utilize this version as the RO did before us.  


Facts and analysis

A review of the medical evidence of record shows that the 
veteran had an extensive history of heart disease, as he 
underwent a mitral valve replacement in 1972, suffered a 
myocardial infarction in 1979, and had required medication to 
control heart disease since that time.  

Service connection was granted for infectious hepatitis by 
rating decision of August 1970, based upon service medical 
records reflecting hepatitis/jaundice in service and medical 
evidence showing continuity of symptomatology since service.  
Hepatitis was the only disability adjudicated as service-
connected during the veteran's lifetime.  Service connection 
for heart disease was denied in August 1982, as not having 
been incurred in service or related to the service-connected 
hepatitis.

Prior to the veteran's death, medical records reveal numerous 
private hospitalizations for heart trouble and two VA 
hospitalizations, in January 1983 and May 1983.  A letter 
dated May 3, 1983, written by the veteran's private physician 
reveals that the veteran had "severe congestive heart 
failure secondary to a cardiomyopathy, secondary to severe 
atherosclerotic coronary vascular disease."  The physician 
noted additional cardiac complications caused by chronic 
atrial fibrillation with tricuspid regurgitation and a 
documented ejection fraction of 29% of the predicted normal.

The summary report reflecting the veteran's discharge from 
the VA hospital on May 21, 1983, shows that his chief 
complaints were increasing shortness of breath, pedal edema, 
orthopnea, and paroxysmal nocturnal dyspnea.  Treating 
physicians assigned a diagnosis of "exacerbation of 
congestive heart failure," and noted that the exacerbation 
was "probably secondary to progression of underlying 
disease."  During the hospital stay, his medications were 
evaluated and adjusted, and he received nursing care.  One of 
the handwritten treatment notes is entitled "discharge 
summary," and reflects that a blood sample which was 
cultured to rule out subacute bacterial endocarditis grew a 
staph bacteria in clusters.  However, this was deemed to be 
the result of a contaminant in the laboratory and it was 
noted that repeat cultures were pending and would be followed 
up.  There are no further references to a follow-up study 
contained in the claims file, however.  At time of discharge, 
he was instructed to follow up with his private physician.  
His overall prognosis at discharge was considered "poor" 
due to his severe myocardial dysfunction.

A private hospital report shows that on May [redacted], 1993, 
the appellant reported that the veteran had experienced a 
gradually deteriorating mental status throughout the 
preceding twenty-four hours and that she had called an 
ambulance when she had been unable to arouse him.  On the way 
to the hospital in the ambulance, he suffered a cardiac 
arrest.  Cardiopulmonary resuscitation was performed in the 
ambulance and continued in the emergency room.  Various 
medical procedures, including the placement of a Swan-Ganz 
catheter for monitoring of fluid status, an arterial line for 
monitoring of blood gases, intubation for Dopamine infusion, 
and Lidocaine prophylaxis were all performed in the emergency 
room.  The veteran was transferred to the intensive care 
unit, where his condition gradually deteriorated, with 
failure to maintain blood pressure.  He then suffered cardiac 
asystole and cardiopulmonary resuscitation was unsuccessful.  

The death certificate reflects the veteran's place of death 
as the private hospital.  The immediate cause of death is 
listed as congestive heart failure due to atherosclerotic 
vascular disease.  The veteran's private treating physician 
completed the death certificate and certified that 
hyperbilirubinemia secondary to hepatitis and passive liver 
congestion contributed to death but were not related to the 
immediate cause of death.  Neither an autopsy nor a biopsy 
were performed.

Because the veteran died one day after his discharge from the 
VA hospital, an internal VA medical review of the 
hospitalization and appropriateness of discharge was 
triggered.  The August 1984 memorandum summarizing the 
conclusions of this review show that the acting chief of the 
cardiology section determined the veteran was given 
appropriate therapy for his congestive heart failure and that 
he showed both subjective and objective evidence of 
improvement in his condition upon discharge.  Furthermore, 
the acting chief determined that proper medical judgment was 
used in determining that the veteran was fit for discharge 
and that the timing of his discharge was appropriate.  The 
acting chief noted that although the veteran continued to 
have a serious cardiac condition upon discharge from the VA 
hospital, there was no evidence of any persisting acute 
problem which would have precluded his leaving the hospital 
on May 21, 1983.

In support of her claim that the veteran had been 
hospitalized at a time when a portion of the hospital was 
under a quarantine to contain an unknown virus, the appellant 
has submitted several lay statements from several friends of 
the veteran and the appellant who had visited the veteran in 
the hospital and had been aware of the quarantine.  One 
friend who submitted a statement indicating that he was a 
medical doctor.  He opined that because the veteran spiked a 
high fever within 24 hours of his discharge from the 
hospital, Legionnaire's disease should have been considered 
as a diagnosis and the cause of his death.  The appellant has 
submitted several statements reflecting her own recollection 
that medical staff at the hospital had come and gone from the 
quarantined area without washing their hands or taking other 
appropriate measures before treating her husband and must 
have contaminated him with the virus.

During an October 1996 hearing at the RO, the appellant 
testified about the veteran's VA hospitalization in May 1983.  
She stated that she had learned about the quarantine for a 
virus on the same floor where the veteran was when she had 
overheard the nurses and orderlies talking in the hospital.  
She then observed that the medical personnel wore masks and 
rubber gloves, but went in and out of the quarantined area 
during the time that they treated her husband.  Based upon 
these observations, she believed that the virus had been 
transmitted to her husband during the course of his 
treatment.  

In an attempt to develop corroborating evidence of the 
appellant's testimony that the hospital had quarantined a 
portion of the floor where the veteran was, the RO made a 
formal request to the Medical Center regarding whether a 
quarantine was in effect during the time the veteran was 
hospitalized in May 1983.  A letter from the executive 
director of the Medical Center indicates that two former 
Chiefs of the Infectious Disease Department, who were both at 
the Medical Center in May 1983 were contacted.  Both 
individuals recalled that there were no quarantined areas in 
the hospital at that time.  The executive director further 
noted that in 1983, as in the present, strict guidelines were 
in effect which required nursing and medical staff who went 
into isolation rooms to wear gloves, washing their hands 
after removing the gloves and put on new gloves before 
attending to another patient.  Another response was received 
in June 1997.  According to the Director of the Informatics 
Service of the Medical Center, an inquiry made to the 
Infectious Disease Department revealed no information 
indicating that there was a quarantine on the fourth floor at 
that time.  

Thus, the evidence of record shows that the veteran died 
shortly after suffering a myocardial infarction related to a 
long history of heart disease.  According to the death 
certificate, the immediate cause of death was congestive 
heart failure due to atherosclerotic vascular disease.  There 
is no indication in the records reflecting his VA 
hospitalization in May 1983 that the veteran was exposed to a 
virus in the hospital or was suffering from a viral infection 
upon his discharge from the hospital.  There is no indication 
in the terminal private hospital records or on the death 
certificate that the veteran had a viral infection at the 
time of his death, or that any such infection contributed to 
his death in any way.  

The appellant has submitted only her own contentions to the 
contrary.  While her sincerity in testifying and in her 
written contentions is clear, since she is not a medical 
expert, she is not competent to express an authoritative 
opinion regarding the cause of the veteran's death or to 
second-guess the physicians who treated the veteran or the 
physician who completed the death certificate.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the only 
evidence of record indicating that the veteran had a fever 
prior to his death consists of the appellant's assertion and 
several lay statements made in support of this claim.  The 
records reflecting the veteran's treatment in the ambulance 
and the subsequent hospitalization do not reflect the 
presence of a fever.  According to the contemporaneous 
hospital reports, the appellant did not report a fever when 
she called the ambulance, as she asserts in support of this 
claim; rather, she called an ambulance because she was unable 
to arouse the veteran and was concerned about his 
deteriorating mental status.  Thus, because her assertions 
are not supported by the medical evidence of record and 
because she is lacking in medical expertise necessary to 
support an assertion of medical causation, the appellant's 
assertions cannot serve to make her claim well grounded.  

The lay statements to the effect that the veteran suffered 
from a fever prior to his death appear to be based upon 
recollections of what the appellant told the affiants, rather 
than upon personal observation.  In any case, the affiants 
are not medical experts, and thus not competent to testify as 
to medical causation.  Espiritu, supra.  With regard to the 
statement made by the friend of the appellant who is also a 
medical doctor, the Board observes that there is no 
indication the doctor examined the veteran himself and his 
suggestion that Legionnaire's disease should have been 
considered as a cause of the veteran's death also appears to 
have been based upon recollections of what the appellant 
related to him.  The statement can be described as 
speculative at best and is unsupported by any of the other 
medical evidence of record.  A speculative medical opinion 
cannot serve to make a claim well grounded.  Martin v. Gober, 
10 Vet. App. 394 (1997).

The Board is cognizant of the appellant's assertions that she 
"deserves" VA dependency and indemnity compensation on 
account of her husband's exemplary service record, and 
because she is a better person than many people in receipt of 
VA benefits.  However, the Board is unable to entertain these 
contentions as they lack merit under the law.  The various 
bases for entitlement to dependency and indemnity 
compensation are defined by Congress, and set forth in the 
United States Code.  The appellant's conception of herself as 
more deserving do not fit within any of the bases under the 
laws which the Board and the VA are bound to apply.  The law 
as it stands has been properly applied to the appellant's 
claim and the law dictates that she has no entitlement to the 
benefit sought.  While the Board sympathizes with any 
economic hardship this decision may cause to the appellant, 
the Board is constrained to apply the law as Congress has 
created it and cannot extend benefits out of sympathy for a 
particular claimant.  See Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992).

Based on its review of the relevant evidence in this matter, 
and for the preceding reasons and bases, it is the decision 
of the Board the appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the death of the veteran is well grounded.  The 
claim is therefore denied.


Additional Matters

Although when a claim is not well-grounded, the VA does not 
have a statutory duty to assist an appellant in developing 
facts pertinent to a claim, the VA may be obligated to advise 
an appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the appellant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Following a review of the claims file, 
the Board is of the opinion that the appellant has been 
provided with adequate notice of the evidentiary 
insufficiency of her claim, and what evidence would be 
necessary to make the claim well-grounded.  


ORDER

Benefits for the veteran's death pursuant to 38 U.S.C.A. 
§ 1151 are denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)
